Opinion issued October 21, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00359-CV
                            ———————————
                          WENDY DUONG, Appellant
                                        V.
THE LAKES AT COUNTRYPLACE COMMUNITY ASSOCIATION, INC.,
                       Appellee


                    On Appeal from the 239th District Court
                            Brazoria County, Texas
                        Trial Court Case No. 98150-CV


                          MEMORANDUM OPINION

      Appellant, Wendy Duong, appearing pro se, filed a notice of appeal from two

orders signed by the trial court, including a “February 8, 2021” order approving the

attorneys’ fees requested by appellee, The Lakes at Countryplace Community

Association, Inc., and a March 31, 2021 amended order approving the attorneys’
fees requested by appellee. On August 5, 2021, appellant filed a letter with the Court

requesting “to withdraw [her] Notice of Appeal in this cause, effective

immediately.” We construe appellant’s letter as a motion to dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).

      Appellant’s motion does not include a certificate of conference stating that

she conferred or made a reasonable effort to confer with appellee regarding the relief

requested in the motion. See TEX. R. APP. P. 10.1(a)(5). However, more than ten

days have passed, and no party has expressed opposition to appellant’s motion. See

TEX. R. APP. P. 10.3(a). No other party has filed a notice of appeal and no opinion

has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                          2